Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed 06/15/2021. In the instant amendment, claims 1, 8 and 15 have been amended.
Claims 1-21 have been examined, and all remained pending claims are allowed.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 04/15/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Examiner’s Statement of Reasons for Allowance
Prior Arts:
US 2005/0222810 to Buford
 [0209] In FIG. 6, correlated events are provided by the event correlation engine 6 to the situation manager 9 which is constructed using a CBR engine 9.1. When correlated events 9.1.2 are provided to the CBR system 9.1, four steps 9.1.3-9.1.6 are performed by the CBR engine 9.1. First, the set of events is compared to a library of case templates 9.1.7, and a set of maximally similar cases is retrieved in the retrieve step 9.1.3. In the practice of CBR, a number of retrieval algorithms have been proposed. The simplest and weakest algorithm is key-term matching; the most complex but strongest algorithm is analogy-based matching. 

US 2013/0097125 to Marvasti


The prior art of record (Duftler in view of Ma, Miller, Grabarnik, Chang, Biazetti, Buford and Marvasti) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... performing, by the second service system, data filling to the original event attributes to obtain the attribute data in the second format based on the support data and a pre-configured event correlation configuration that comprises an attribute configuration; and providing, by the second service system, the attribute data in the second format to a fourth third service system that provides attribute data in a third format for the third service system to perform data conversion based on the original event attributes and the attribute data in the second format to obtain updated event attributes, wherein the third format is different from the second format.” and similarly recited in such manners in other independent claims 8 and 15.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-21 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193